IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-60313
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GREGORY D. TEMPLE,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 4:950CR-1-1-LN
                          - - - - - - - - - -
                            October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gregory D. Temple, federal prisoner # 04046-043, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to

reduce his sentence based on Amendment 599 to U.S.S.G. § 2K2.4

(relating to use of a firearm in relation to a crime of

violence).     Temple reasons from the text of Amendment 599 that it

was an impermissible double counting to increase his base offense

level two levels because the offense involved the property of a

financial institution when he was convicted of bank robbery.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60313
                                -2-

     Amendment 599 to U.S.S.G. § 2K2.4 does not apply to Temple

because no specific offense characteristic for possession,

brandishing, use, or discharge of a firearm was applied in

determining Temple’s sentence for bank robbery.   Nor was it

double counting to increase Temple’s base offense level for

robbery because the specific offense involved the property of a

financial institution.   Accordingly, the judgment of the district

court is AFFIRMED.